Citation Nr: 1707758	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  14-16 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  

2.  Entitlement to service connection, to include on a secondary basis, for residuals of a stroke.  

3.  Entitlement to service connection for right side paralysis, to include on a secondary basis.  

4.  Entitlement to service connection for aphasia, to include on a secondary basis.  

5.  Entitlement to service connection for dysphasia, to include on a secondary basis.  

6.  Entitlement to service connection for peripheral neuropathy of both upper extremities, to include on a secondary basis.  

7.  Entitlement to service connection for peripheral neuropathy of both lower extremities, to include on a secondary basis.  

8.  Entitlement to service connection for erectile dysfunction, to include on a secondary basis.  

9.  Entitlement to special monthly compensation based on the need for aid and attendance.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to October 1973.  He died in January 2015.  The appellant is his surviving spouse.  Pursuant to her request, the appellant has been substituted in the Veteran's appeal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the claims is now with the RO in Seattle, Washington.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


The appellant claims the Veteran's diabetes mellitus was due to exposure to herbicides while he served in Korea.  

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service. See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (a)(6) (2016).

Diabetes mellitus is among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309(e).  In this case, however, the evidence does not show, nor did the Veteran allege, that he had service in Vietnam.  As such, a presumption of herbicide exposure based upon exposure in Vietnam is not warranted.  See 38 C.F.R. §§ 3.307 (a)(6)(iii).

Effective February 24, 2011, VA amended its regulations (38 C.F.R. § 3.307) to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  76 Fed. Reg. 4245-01 (Jan. 25, 2011).  Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309(e) are applicable.

The Veteran's military personnel records show that he served in Korea from July 1969 to August 1970.  From August 1969 to August 1970, he served in the 4th Squadron, 7th Cavalry, 2nd infantry division as a Motor Sergeant.  The Board notes that the 4th Squadron, 7th Cavalry, Counter Agent Company is recognized as a unit determined by the DoD to have operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during the period from April 1, 1968, to August 31, 1971.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.4.b.  However, the Veteran was assigned to the 4th Squadron, 7th Cavalry, 2nd infantry division.  It is not clear, based on how the units are titled, whether the Veteran served in the unit recognized by the DoD as one that operated in the Korean DMZ between April 1, 1968 and August 31, 1971.  

The Board finds that the AOJ should send a request to the U.S. Army Joint Services and Research Center (JSRRC) for verification of exposure to herbicides based on the Veteran's unit of assignment in August 1969.  

Because all remaining claims, to include the claim of entitlement to special monthly compensation based on the need for aid and attendance, for accrued benefits purposes, are contingent upon the disposition of the appellant's claim for service connection for diabetes mellitus, type II, they are inextricably intertwined that claim.  For this reason, consideration of the other issues is deferred pending adjudication of the diabetes mellitus, type II, appeal. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on an appellant's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Send an appropriate request to the JSRRC to verify the Veteran's claimed service and exposure to Agent Orange, specifically addressing his assignment in August 1969 to the 4th Squadron, 7th Cavalry, 2nd infantry division.  All attempts and responses must be documented in the claims file.

2.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

